DETAILED ACTION
This office action is in response to Applicant’s submission filed on 17 June 2021.   
Claims 1, 4, 6-9, 13-15, 18-21 are pending.
Claims 2-3, 5, 10-12, 16-17, 22-27 are cancelled.
Rejections under 35 USC 102/103 for claims 1, 4, 6-9, 13-15, 18-21 are withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Claims 1, 4, 6-9, 13-15, 18-21 are allowed.



Allowable Subject Matter

Claims 1, 4, 6-9, 13-15, 18-21 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1, 4, 6-9, 13-15, 18-21.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “providing, by the cognitive computing system, a final validity score for one of the second set of concept terms, wherein providing the final validity score comprises adding a first individual validity score, a second individual validity score, and a third individual validity score, wherein: the first individual validity score is generated by: determining, by comparing the first set of concept terms with the second set of concept terms, that one of the second set of concept terms is included on a list of the first set of concept terms; and Page 2 of 12Appl. No. 14/849,741 Reply to non-final Office Action of March 18, 2021 increasing the first individual validity score in response to determining that the one of the second set of concept terms is included on the list of the first set of concept terms; the second individual validity score is generated by: identifying a domain associated with the first seed concept term, the domain corresponding to a field of knowledge; identifying a subject matter expertise of the first user; comparing the subject matter expertise of the first user with the domain; and increasing the second individual validity score in response to the subject matter expertise is deemed appropriate to the domain providing a second validity score for the one of the second set of concept terms based on the comparing the subject matter expertise of the first user with the domain; and the third individual validity score is generated by: causing the client computing device to prompt a plurality of users of the client computing device to generate a plurality of second sets of one or more concept terms that are conceptually related to the first seed concept term using one or more of the first plurality of individual characters; receiving the plurality of second sets of concept terms from the client computing device; determining a percentage of the plurality of second sets of concept terms that include the one of the second set of concept terms; and increasing the third individual validity score in response to the percentage of the plurality of second sets of concept terms that include the one of the second set of concept terms”, in combination with the remaining elements and features of the claimed invention.
Independent claims 9, 15 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 9, 15, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claim, also have no art rejection.
The followings are references closest to the invention claimed:
Peoples, et al., US-PGPUB NO.2011/0040774A1 [hereafter Peoples] teaches generating related terms from user inputs.  Peoples does not show multiple runs interactive validity scoring with expert user inputs for concept terms learning.
Brager, et al., US-PGPUB NO.2013/0144605A1 [hereafter Brager] teaches interactive word games.  Brager does not show multiple runs interactive validity scoring with expert user inputs for concept terms learning.
Tonomura, et al., US-PGPUB NO.2002/0065137A1 [hereafter Tonomura] shows an electronic word game including randomness in character generation. Tonomura does not show multiple runs interactive validity scoring with expert user inputs for concept terms learning.
 Kraemer et al., US-PGPUB NO.2011/0230246A1 [hereafter Kraemer] shows a word puzzle game for social media. Kraemer does not show multiple runs interactive validity scoring with expert user inputs for concept terms learning.
Admiraal et al., “The Concept of flow in Collaborative game-based learning”, Computers in Human Behavior 27 (2011) 1185-1194 [hereafter Admiraal] shows conceptual learning in collaborative gaming. Admiraal does not show multiple runs interactive validity scoring with expert user inputs for concept terms learning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126